Citation Nr: 1542938	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-13 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material has been received to reopen a claim for service connection for thoracic strain.

2.  Entitlement to service connection for a back disability (originally claimed as thoracic strain).  


REPRESENTATION

Veteran represented by:	Massachusetts Veterans Services


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1991 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a back disability originally claimed as thoracic strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2005 decision, the RO denied the Veteran's claim for service connection for thoracic strain.  The decision is final.

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the November 2005 rating decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for thoracic strain. 


CONCLUSIONS OF LAW

1.  The November 2005 decision that denied the Veteran's claim for service connection for thoracic strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100, 20.1103 (2005).
2.  New and material evidence having been presented, the claim for service connection for thoracic strain is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the claim is reopened herein, any error in providing appropriate notice or assistance is harmless error.

Analysis

In November 2005, the Veteran's claim for service connection for thoracic strain was denied because there was no evidence of a chronic disorder in service or continuity of symptomology thereafter.  Evidence of record at the time of that decision included service treatment records and private medical records.  The Veteran did not appeal the denial, nor did she submit new and material evidence within one year of the decision.  Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the November 2005 decision became final.

Final decisions may only be reopened on the basis of new and material evidence.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's current claim for entitlement to service connection is based upon the same factual basis as the claim for entitlement to service connection which was denied in the November 2005 rating decision.  In July 2005, the Veteran filed a claim asserting that service connection was warranted for back pain resulting from a back injury that occurred in service.  She currently asserts that service connection is warranted for a back disorder which resulted from the in-service injury.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In December 2012, the Veteran contacted VA and indicated an intent to reopen her previously denied claim.  In July 2013, the RO denied the claim, finding that no new and material evidence had been submitted.  The Veteran filed a timely appeal.  

Since the November 2005 Rating Decision, evidence submitted includes VA medical center (VAMC) treatment records; imaging of her spine; and multiple lay statements.  The evidence also includes a February 2014 DRO conference report in which the Veteran reported that a Dr. F., who treated her back, explained to her that when she healed from her initial injury in service, that the muscles caused discs T7-9 to align to the right.  The Veteran is competent to testify as to observable events such as the conversation with her clinician, because the conversation is subject to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the November 2005 decision and could not have been considered by prior decision makers.  Moreover, it is material as the statements in the February 2014 report address the possibility of substantiating a nexus between service and the Veteran's current disability, an element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for thoracic strain is warranted.  As will be discussed below, additional development is required prior to addressing the underlying merits of the claims.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for thoracic strain is reopened.




REMAND

The Veteran has not yet been afforded a VA examination to determine the nature and etiology of her claimed back disability.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

The Veteran was evaluated by VA for back pain, McLendon element (1); and the service treatment records demonstrate that the Veteran experienced a thoracic strain during service, McLendon element (2).  She has also reported that a private physician explained to her that when she healed from the injury in service, the muscles caused discs T7-T9 to align to the right.  In the instant case, there is no VA examination opinion related to service connection for a back disability.  The Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's claim for service connection for a back disability.  Accordingly, a VA examination is necessary. 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of her back disability.  The electronic claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed.

Specifically, the examiner must conduct any testing necessary to provide a diagnosis for the Veteran's back disability.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any back disability began in or is etiologically related to the Veteran's military service, to include her May 1995 injury.

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for service connection.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


